Citation Nr: 1735734	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-03 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently rated at 40 percent.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The issue of entitlement to a TDIU is raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) as part and parcel to the issue of an increased rating for a low back disability.  

The Board observes that the Veteran was previously represented by Disabled American Veterans (DAV).  He revoked that service organization as his representative in a February 2013 statement, and has not since filed an updated VA Form 21-22 indicating he would like DAV, or any other service organization, as his representative.  As such, the Veteran is unrepresented with respect to this matter.  The Veteran is advised that he may designate a representative at any time, should he so desire.

The Board adds that in the above-referenced October 2010 rating decision, the RO awarded service connection for tinnitus, and assigned a 10 percent rating.  The RO also denied the award of compensable disability rating for the Veteran's service-connected bilateral hearing loss disability.  The Veteran disagreed with these determinations, and the RO issued a Statement of the Case addressing the issues in January 2013.  On his February 2013 VA Form 9, the Veteran checked box 9B, specifically indicating he only wished to appeal the lumbar spine and TDIU claims listed at issue above.  As such, the Veteran's hearing loss and tinnitus claims are not in appellate status, and will be discussed no further.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 40 percent for his service-connected low back disability.  Under the General Rating Formula for Diseases and Injuries of the Spine, specifically Note (1), VA must evaluate any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  
The Veteran's spine disability was last examined by VA in October 2015.  The October 2015 VA examiner noted that the Veteran has radicular pain or other signs and symptoms due to radiculopathy, characterized by mild intermittent pain, paresthesias and/or dysesthesias, and numbness in both the right and left lower extremity.  The examiner noted involvement of the sciatic nerve of both legs.  Overall the examiner identified radiculopathy of mild severity.  Crucially however, the examiner did not specify whether the radiculopathy was actually related to the Veteran's spine disability, or to another nonservice-connected disability.

Indeed, the record demonstrates that the Veteran has had a long history of numbness in the lower extremities.  An August 2010 VA peripheral nerves examination revealed that the Veteran had a small fiber sensory neuropathy affecting the lower extremities that most likely related to his nonservice-connected diabetes mellitus.  At that time, there was no objective evidence of lumbar radiculopathy.  Similarly, Dr. A.S. noted in May 8, 2012 neurology report that the Veteran's numbness with burning in his feet was suggestive of small fiber peripheral polyneuropathy most likely due to diabetes.  More recent VA treatment records note that the Veteran still receives treatment for diabetic neuropathy/radiculopathy, and takes medication for the disability (gabapentin).  See, e.g., a March 31, 2016 VA Clinical Pharmacy Clinic Consult.  

As it is unclear whether the radiculopathy identified upon examination of the Veteran's spine in October 2015 is in fact a neurologic abnormality associated with the Veteran's spine disability, warranting the award of separate compensable disability ratings under Note (1) of the General Rating Formula, the Veteran should be scheduled for another VA spine examination to provide the required distinction and clarification.  

The Board notes that the results from the development ordered in this Remand may impact the outcome of the Veteran's TDIU claim.  Indeed, the issues are intertwined.  As such, a decision addressing the Veteran's TDIU claim is deferred.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to 
determine the current nature and severity of his spine disability, and any associated neurological abnormalities.  A copy of the claims file should be reviewed by the examiner.  The claims file, to include a copy of this remand, must be available to, and reviewed by the examiner.  Any indicated testing should be performed. 

In particular, the examiner should identify (a) range of motion of the Veteran's lumbar spine, including any motion accompanied by pain, in degrees; (b) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; and (c) whether the Veteran's spine disability has resulted in incapacitating episodes, and if so, the duration of such episodes over a 12-month period.  Note: an incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner must also discuss whether the Veteran's lumbar spine disability at least as likely as not (50 percent or greater probability) has any associated objective neurologic abnormalities, to include radiculopathy or sciatica of his right and/or left lower extremities, and address the severity of each.  In particular, the examiner is asked to indicate whether the Veteran's radiculopathy identified upon VA examination in October 2015 is an abnormality associated with the Veteran's spine disability, or another disability, to specifically include diabetes.  If multiple neurological conditions affecting the Veteran's lower extremities exist, the examiner should indicate which conditions are related to the Veteran's spine disability, if any, and differentiate the symptoms, to the extent possible.  

A report should be prepared and associated with the Veteran's VA claims file.

2. Then, readjudicate the issues on appeal, to include
entitlement to a TDIU.  If the benefit sought on appeal remains denied, in whole or in part, issue the Veteran a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




